DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 07/12/2022.
Claims 1-3 and 5-7 as presented in the Applicant’s amendment filed on 07/12/2022 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 7, closest prior arts over Takase et al. (US 20180299894 A1, hereinafter Takase) and TODA et al. (US 20210122384 A1, hereinafter TODA) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Takase teaches a work vehicle generating a target track (par [0025]: “In order to implement automatic travel based on the automatic travel information, the automatic travel control unit 61 gives control data to a device control unit 53 configured to output a control signal to the travel devices and the work devices. The control data contains travel device control information such as information related to steering control or vehicle speed control performed to align the own vehicle position to a target travel route set in advance”), detects the deviation between the target track and actual track taken by the autonomous work vehicle (par [0026]: “Accordingly, the machine body status detecting unit 51 can detect deviation between the own vehicle position and the target travel route during automatic travel, and an anomaly in the electronic control unit”), and stops the work vehicle upon detection of deviation (pars [0028] and [0035]: “It is decided to forbid automatic travel when a machine body status as follow occurs, for example: (7) deviation of the own vehicle position from the target travel route by a predetermined value or more continues for a predetermined period of time”; par [0015]: “When automatic travel is forbidden (stopped), it is advantageous to promptly change the travel to manual travel because the traveling state can be maintained without stopping the machine body, and the work is not stopped. Conversely, when automatic travel is forbidden (stopped) to avoid an emergency, it is preferable to stop the machine body without changing the travel to manual travel”), but fails to specifically teach accessing the first storage unit at a first access frequency, and execute processing based on the information representing the traveling state, which is stored in the first storage unit,  deviation amount of the information representing the traveling state is calculated with respect to the target track using the information representing the traveling state acquired from the second storage unit by accessing the second storage unit at a second access frequency lower than the first access frequency and the target track of the vehicle, and monitors the processing of the output of the request signal for requesting driving takeover based on the calculated deviation amount.

TODA teaches outputting a request for takeover upon detecting abnormality (par [0093]: “If the control amounts obtained in the driving assistance device 10 and the downstream device are determined to be different from each other and autonomous driving is interrupted, it may be risky to perform control such as stoppage of the engine, fuel cut, or application of the brake. In view of this, it is determined to make switching to manual driving (step S510), notification is given to the driver, and consent is obtained (step S511) before switching is made to manual driving (step S512), whereby it is possible to ensure safety at the time of switching to manual driving”) and a duplication part to identify deviation (FIG. 2 S103-S104; “DOWNSTREAM DEVICE” and “DIAGNOSIS UNIT”; Abstract: “The downstream device further includes a diagnosis unit configured to: perform comparison between at least two control amounts that include the control amount calculated in the driving assistance device and a control amount calculated in the downstream device on the basis of the surroundings information; and determine, if the control amounts are equal to each other, that the control amounts are normal, and determine, if the control amounts are different from each other, that the control amounts are abnormal”), but fails to specifically teach access the first storage unit at a first access frequency, and execute processing based on the information representing the traveling state, which is stored in the first storage unit,  deviation amount of the information representing the traveling state is calculated with respect to the target track using the information representing the traveling state acquired from the second storage unit by accessing the second storage unit at a second access frequency lower than the first access frequency and the target track of the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
 /JAMES J LEE/ Supervisory Patent Examiner, Art Unit 3668